Title: New York Assembly. Second Speech on the Address of the Legislature to Governor George Clinton’s Message, [19 January 1787]
From: Hamilton, Alexander
To: 


[New York, January 19, 1787]
Mr. Hamilton, I am sorry sir that I have to address you a second time, when I have already taken up so much of your attention, but as it is universally allowed to be a question of great importance, I trust I shall be excused for entering into a further discussion. I said in setting out in my former arguments, that the question was improperly stated, that it was put upon a wrong ground, that it was not “that the governor was obliged to call the legislature upon the request of Congress”—no, but the question was “whether the words of the constitution put it out of his power to call them, now how are we to decide this, the amendment approves his conduct and says he was right, but it does not say why he was right, in not convening you at an earlier period. Therefore this act of ours must be judged by what it is formed upon. This will lead us to inquire in what shape it comes before the house. First, the United States, upon a new legislature being chosen and not approving the mode of granting the impost by the last, requests of your governor as the welfare of the union depended in a great measure upon a more liberal compliance with their requisitions, that he would convene them to consider upon that important subject, somewhat earlier than the time affixed by law. He answers them and tells us that he cannot do it because the constitution is a bar in his way, and the right of free deliberation will be violated by a compliance. Now we approve his conduct, and do we not approve the principles which dictated it.
Surely the question is literally this, whether he was barred from calling the Legislature by the constitution, and whether such a call was an infringement of the right of free deliberation: this is the thing we are to decide upon. For is it not a reasonable rule, that the meaning of your act must be determined by the meaning of the act in all its latitude, on which your’s is founded. Suppose a person totally indifferent was to read the whole transaction; first, our partial compliance with the requisition of 1783, next the observations of Congress, their request to the Governor, his refusal, and the reasons for the same, and then our vote of approbation. I ask, would he not immediately conclude, that, it was an improper request from Congress, and contrary to the constitution, as well as the right of free deliberation, and that the Governor was precluded by this, from the power of convening us.
Is not this fair reasoning? If this is not the fair and only inference, then I don’t know what it is. What shall I say now to the gentlemen who oppose us? Do Sir hear how the one on my right, (Mr. Jones) reasons, he says he was unwilling to have a question of this nature discussed, and says that he would not decide it, these are surely his words, and it must have appeared so to the House; In the next place he says this is not an extraordinary occasion, so the governor was warranted in refusing to comply; and we must determine so; thus we are to decide, and not to decide.
I say therefore Sir, if we give our approbation on this conduct, we do clearly decide that the governor was barr’d, that he lay under a constitutional impediment, which prevented him from complying with a request of Congress. Now this cannot be made out to be really the case, notwithstanding the governor’s assertion; nor do the gentlemen pretend to say a word to support such an opinion.
The gentleman has made use of arguments, which tend to mislead (I do not say intentionally to mislead) but such is their scope. He says if we do not adopt the amendment it will be a reflection on the governor’s conduct. Certainly not, here is an answer proposed, which says nothing about it, so that it cannot be said we rejected therefrom our approbation, nor is it a censure that we refuse to say any thing about it, the rejection even now of this amendment, can be construed into nothing more than we are only willing to leave the measure upon its own footing, and wish to be silent on so great a constitutional question, that may force one part or the other of government into embarrassments. It is only saying that this measure is of doubtful import, as is really the case; for I say, the request of Congress was of such a nature as to make it an extraordinary occasion. He says otherwise; but what necessity is there for us to determine? then do not let us decide the question, but if we must, then I ask what is an extraordinary occasion, if this [is] not one.
But the governor did not think it one; be it so; let him exercise his judgment, yet his thinking it only an ordinary occasion, does not make it so.
It has been said by the gentleman next me (Mr. Jones) that Congress must always submit the subject upon which their request to have the legislature called together is grounded, unto the governor, and then he exults over my supposing the contrary.
But Sir, surely it is not necessary to enable him to call them that he should be acquainted with their intentions. It is easy to see, that they may be so circumstanced, and in such situations, as to render it extremely improper to give such intelligence; yet at the same time, be an indispensible necessity for calling the legislature together, and when they were met, it would be time enough to have them assigned when it was improper to do so in the first instance. I therefore contend that it was not absolutely necessary to insert their reasons in the request, nor does it follow if a request of Congress should be deemed an extraordinary occasion, that the governor is obliged on such an occasion to convene the legislature; no, he may refuse, and yet be wrong in so doing. The constitution says he shall not call but upon extraordinary occasions; but it does not say he shall call on every extraordinary occasion, there might be a thousand circumstances to make it improper, though it should be really, and even in the governor’s opinion, an extraordinary occasion.
But let us consider this request in another light. Sir, are we not to respect federal decisions; are we on the contrary to take every opportunity of holding up their resolutions and requests in a contemptible and insignificant light, and tell the world, their calls, their requests are nothing to us, that we are bound by none of their measures; do not let us add to their embarrassment, for it is but a slender tie that at present holds us, you see alas what contempt we are falling into since the peace; you see to what our commerce is exposed to on every side. You see us the laughing stock, the sport of foreign nations, and what may this lead to? I dread Sir, to think. Little will it avail then to say, we could not attend to your wise and earnest requests without inconvenience; little will it avail to say it would have hurt individual interest to have left our farms. These things are trifling when compared to bringing the Councils and powers of the Union into universal contempt, by saying their call was unimportant, and that it did not come under the indefinite meaning of extraordinary. See, gentlemen, before you feel what may be your situation hereafter. There is more involved in this measure than what presents itself to your view.
Again, gentlemen, you hear it rung in your ears that from the resemblance between the king, and the Congress of these states, it would be dangerous to come into measures proposed by them and adopted by every state but this. But I say there is no danger; it is impossible; the constitution, the confederation prevents it. Let us hear what kind of reasoning is used, why they have the power of declaring war and peace, and request the power of raising and applying money. This if in a king permanent, hereditary and independent of the people, would be danger, but in an annual body, chosen from ourselves, and liable on the very turn of popular breath to be changed; who are checked by twelve other states, who would not stand by and see the ruin of their associates, as it would involve their own. How can a similitude exist between bodies so different; as different as east from west, or north from south.
I am sorry that these things should be compared, for there is no necessity for sounding this alarm; it is enough the danger of republican governments, that their very nature tends to their destruction, because of their liability to change.
The utmost that the gentleman [’s] argument can go to, is to deter us from declaring it to be an extraordinary occasion; but it does not go to prove, that the governor will be obliged to comply with every extraordinary call of that honourable body. I only answer upon his representation of an improper power exercised by Congress, or any other body, that I believe I shall be found equally forward with this gentleman, to effect their correction. But what can Congress do against this country, surely if they tyrannize we have the power to annihilate them. But let us not alarm ourselves with phantoms and bugbears. I shall now recur, to this mere state of the question, which is as I said before, whether a constitutional bar, or whether our right of free deliberation would have been invaded by an acquiescence on the part of the governor, with the requisition of the United States. Now it only remains for the house to determine, will they put such a construction upon it. If we say nothing on the subject, and reject the amendment, we only say that we are willing to let the original answer pass without any alteration and indeed in all cases where we have a doubt, silence is the best mode for us to pursue.
